Citation Nr: 9911496	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-27 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for skin cancer due to 
herbicide agent exposure (including Agent Orange).  

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

9.  Entitlement to an increased rating for traumatic 
arthritis of the left ankle, status post reconstruction of 
the lateral collateral ligaments, currently evaluated as 10 
percent disabling.  

10.  Entitlement to an increased rating for back strain, 
currently evaluated as 10 percent disabling.  

11.  Entitlement to an increased rating for gastroesophageal 
reflux disease, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased (compensable) rating for 
hypertension. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1968 to May 
1985.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which denied 
service connection for skin cancer due to herbicide agent 
exposure (including Agent Orange), carpal tunnel syndrome, a 
psychiatric disability (to include post-traumatic stress 
disorder), and disabilities of the left shoulder, neck, right 
ankle, and right shoulder; confirmed a 10 percent evaluation 
for traumatic arthritis of the left knee; confirmed a 10 
percent evaluation for traumatic arthritis of the left ankle, 
status post reconstruction of the lateral collateral 
ligaments; confirmed a 10 percent evaluation for back strain; 
increased an evaluation gastroesophageal reflux disease from 
noncompensable to 10 percent, effective September 22, 1995; 
and confirmed a noncompensable evaluation for hypertension.  
A December 1997 RO hearing was held.  


REMAND

In an August 1997 Notice of Disagreement (on a VA Form 9), 
appellant checked off a box indicating that he wanted a 
"Travel Board" hearing.  However, in a September 1997 
Substantive Appeal, he checked off a box indicating that he 
did not want a Board hearing, but wanted a hearing before an 
RO hearing officer.  A hearing before an RO hearing officer 
was conducted in December 1997.  Subsequently, the case was 
forwarded to the Board.  

In order to resolve any ambiguity as to whether appellant had 
withdrawn his August 1997 "Travel Board" hearing request, 
the Board's administrative staff sent him a letter in March 
1999, requesting him to clarify whether he still desired a 
Board hearing.  The following month, appellant responded in 
the affirmative, by requesting a Board hearing at the 
regional office (i.e., a "Travel Board" hearing).  Since 
"Travel Board hearings" are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (1998)), the Board is herein remanding 
the case for that purpose, in order to satisfy procedural due 
process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and his 
representative notice thereof.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


